Citation Nr: 0206597	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  90-31 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
right leg amputation and stump revision based on Department 
of Veterans Affairs (VA) hospitalization and treatment from 5 
January to 22 June 1984. 

2.  Entitlement to service connection for polycythemia vera 
claimed to be a residual of exposure to ionizing radiation. 

3.  Entitlement to service connection for gastrointestinal 
disability claimed to be a residual of exposure to ionizing 
radiation.

4.  Entitlement to service connection for a dental disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coccydynia.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from July 1954 to April 1958.

This appeal arose from a rating decision by the VA Regional 
Office (RO) in San Francisco (now Oakland), California that 
denied benefits under 38 U.S.C.A. § 1151.  A hearing before a 
panel of the Board of Veteran's Appeals (Board) was conducted 
in April 1991.  A July 1991 Board decision also denied that 
claim.  In the 1991 decision, the Board referred the dental 
and coccyx issues to the RO.  The veteran appealed that 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  In April 1993, the Court vacated the July 
1991 Board decision and remanded the case to the Board for 
another decision.  In March 1995, the Board remanded the case 
to the RO for additional development of this issue and asked 
the RO to address other issues that have since been added to 
the appeal (designated on the title page as issues 2 through 
5).  In June 1999, the Board again remanded the case, this 
time to honor the appellant's request for a Travel Board 
hearing.  He subsequently withdrew the request.  In December 
1999, the Board remanded the case for additional RO 
development of issues 2 through 5. 
In August 2001, the appellant again requested a Travel Board 
hearing at the RO.  The next month the RO advised him of an 
October 2001 hearing date.  In October 2001, through his 
representative, he canceled the hearing because of health 
concerns.  He asked that the appeal be forwarded to the 
Board.  In January 2001, the Board offered him another 
hearing since no Member of the Board panel at the previous 
hearing was able to participate.  He did not respond to the 
offer.  It is the Board's policy where no members who 
participated in a Board hearing on the current appeal are 
able to participate, the appellant will be offered an 
opportunity to elect to proceed on the record with a newly 
assigned member or to have a new hearing.  If, as here, the 
appellant does not make an election, the case is assigned to 
a new member for a decision without scheduling a new hearing.

The veteran's representative asserted in November 2001 that 
the RO failed to adequately respond to a claim of service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran's March 1998 correspondence mentioned PTSD, and the 
Board remand in June 1999 referred the matter to the RO for 
initial consideration.  In July 1999, the RO sent him a PTSD 
development letter.  Thereafter the RO received letters from 
the veteran and his representative dated in July 1999 that 
advised the RO he wished to withdraw the PTSD claim.  An RO 
letter in August 1999 advised him that action on his PTSD 
claim was discontinued based on his July 1999 correspondence. 

The veteran has identified the "gastrointestinal 
disability" being claimed as a residual of exposure to 
ionizing radiation as esophageal polyps, acidic condition 
with reflux, stomach problems, e. coli and heliobacter 
pylori.  

Statements by the veteran may reasonably be interpreted as 
raising the issues of service connection for a back 
disability other than coccydynia and entitlement to benefits 
under 38 U.S.C.A. § 1151 for coccydynia and a dental 
disorder.  These matters are referred to the RO for 
clarification and any appropriate action.  

The issues of entitlement to service connection for 
polycythemia vera, and gastrointestinal disability claimed as 
residuals of exposure to ionizing radiation and service 
connection for a dental disorder are addressed in the remand 
which follows this decision.

Although the issue of service connection for polycythemia 
vera is being remanded, the Board will proceed with appellate 
consideration of the issue of entitlement to benefits under 
38 U.S.C.A. § 1151 for a right leg amputation and stump 
revision.  In December 1999, the Board concluded that this 
claim would be mooted if a favorable decision were rendered 
on the alternative theory of entitlement based on exposure to 
ionizing radiation.  However, there is no prejudice to the 
veteran in his claim based on a theory of radiation exposure 
if the theory of entitlement under Section 1151 is first 
separately addressed.  It is further noteworthy that the 
Section 1151 claim would not be entirely mooted if a claim 
based on radiation exposure was granted.  The claims were not 
filed simultaneously, and there would remain effective date 
considerations.  Finally, it is noteworthy that this claim 
has been pending since 1989.  The veteran is entitled to as 
timely as possible a determination on this issue.  


FINDINGS OF FACT

1.  The claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for right lower extremity amputation and 
stump revision as a result of VA medical treatment from 5 
January to 22 June 1984 does not present a question of 
medical complexity or controversy. 

2.  The veteran's right lower extremity amputation and stump 
revision were a necessary consequence of treatment and the 
result of natural progress of the disease process; he does 
not have additional disability of the right lower extremity 
as a result of VA medical treatment from 5 January to 22 June 
1984, that is not either a necessary consequence of treatment 
or the result of natural progress of the disease treated.  

3.  The appellant did not appeal a February 1984 RO rating 
decision that denied service connection for coccydynia, 
essentially on the basis that such disability from an injury 
in service was acute and resolved.

4.  Evidence submitted since the February 1984 RO decision is 
either not competent or not relevant; any competent evidence 
submitted does not show that the veteran has coccydynia; 
evidence submitted since February 1984 is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  Referral of the claim for benefits under 38 U.S.C.A. 
§ 1151 for right leg amputation and stump revision for an IME 
opinion is not warranted.  38 U.S.C.A. § 7109 (West 1991 ); 
38 C.F.R. § 20.901 (2001). 

2.  The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for right leg amputation and stump 
revision based on VA hospitalization and treatment from 5 
January to 22 June 1984 are not met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. § 3.358 (2001).

3.  Evidence received since the February 1984 RO rating 
decision denying service connection for coccydynia is not new 
and material, and that claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  Regulations implementing the VCAA have 
now been published.  The Board finds that the VCAA applies in 
the instant case, and that the mandates of the VCAA and the 
implementing regulations are met with respect to the issues 
addressed on the merits below.  

First of all, these two claims were considered on the merits.  
Well-groundedness has not been an issue.   The VCAA also 
imposed on VA new or expanded notice and "duty to assist" 
requirements.  [The implementing regulations also 
address/redefine "new and material" evidence.  However, 
those provisions apply only to cases filed on or after August 
29, 2001.  Since the veteran's attempt to reopen a claim of 
service connection for coccydynia was filed prior to that 
date, they do not apply in the instant case.]  Regarding duty 
to assist requirements, the veteran mentioned being seen at 
Maryland General Hospital (MGH) after his military service, 
and VA requested the records.  None were located.  He also 
apparently requested the MGH records on his own, and has not 
indicated that any records were found.  Kaiser Permanente 
Medical Group (KPMG) records were obtained.  In February 
1996, the veteran advised the RO that other records of remote 
treatment were not available.  He also stated in May 1996 
that he would obtain certain records; he has not submitted 
them. He did not request, or indicate that he needed, VA 
assistance to obtain them.  Very extensive VA records were 
obtained; they do not mention coccydynia. 

Regarding the claim for benefits under 38 U.S.C.A. § 1151, 
the veteran's representative, citing Stegall v. West, 11 Vet. 
App. 268 (1998), argues that the duty to assist was not 
fulfilled in the remand development.  The Board finds to the 
contrary.  The RO obtained designated records and a medical 
opinion.  The questions posed to the VA specialist addressed 
concerns in the joint motion as reflected in the Board 
remand.  In that regard, it is noteworthy that the specialist 
was asked to opine whether treatment with Coumadin or other 
anticoagulant or surgical procedure from January 1984 to June 
1984 rather than natural progress resulted in the amputation 
and stump revision.  This question subsumed the argument 
before the United States Court of Appeals for Veterans Claims 
(Court) that an opinion should consider monitoring of his 
condition, other surgical procedures and administering of 
anticoagulant medication.  The VA medical opinion in this 
case was framed to comply with the directive in the joint 
motion.  The examiner reviewed the record, and responded to 
the questions and elaborated upon the facts specific to this 
case.  Thus the Board finds that the opinion complied with 
the remand request. 

The decision to not seek an IME opinion is implicit in the 
Board's request for an opinion from a VA specialist in 
vascular surgery.  In the joint motion the parties agreed 
that the Board may seek an IME as the complexity and 
controversy present in the case may warrant such an opinion.  
As recognized in the joint motion, there is no conferred 
right to an outside expert's opinion and the Board's 
authority to seek an outside opinion is purely discretionary.  
See Winsett v. West, 11 Vet. App. 420, 425-26 (1998).  On 
review of the record, the Board finds that the opinion by the 
VA vascular specialist provides a thorough explanation 
regarding the medical questions posed in this case.  It was 
based on a review of the record.  There is nothing in the 
record that would lead one to question the expertise of the 
reviewing specialist, and there is no medical controversy to 
be resolved.  The Board notes that the veteran's 
representative cites a 1986 statement from a registered 
nurse.  The vascular specialist who reviewed the case did so 
having the opportunity to review, and take into consideration 
that nurse's recounting of a conversation she had with the 
veteran's care-providing physician.  There is no medical 
opinion to the effect that the VA vascular specialist was 
wrong in his conclusions.

The representative argues alternatively with the veteran that 
the VA specialist was biased, in that the specialist did not 
examine or meet with the veteran, and was not familiar with 
the case.  The record shows otherwise.  The specialist 
directed the opinion to the specifics of this case.  There is 
nothing in the opinion to warrant an inference the examiner 
sought to provide evidence for a desired or predetermined 
outcome rather than the correct outcome.  It is obvious from 
the nature of the advisory opinion process that it need not 
include an examination or direct contact with the claimant to 
be of probative value or objectivity. 

Regarding notice requirements, the RO advised the appellant 
of the evidence considered, and of the reasoning for the 
rating determinations through the statement and supplemental 
statements of the case, and other correspondence.  The 
appellant was afforded the opportunity to submit argument in 
support of the claims.  He testified at a Board hearing.  He 
received information regarding the VCAA in the April 2001 
supplemental statement of the case.  He was advised that 
additional medical evidence received did not show coccydynia, 
and that as a layperson, he could not establish such current 
diagnosis himself, as it was a matter requiring medical 
competency.  As for the claim under Section 1151, there is no 
allegation that any relevant evidence remains outstanding.  

The Board concludes that the appellant will not be prejudiced 
by its actions, and that a remand for the RO to adjudicate 
the appeal under the VCAA and implementing regulations would 
serve no useful purpose. 

Factual background

Benefits under 38 U.S.C.A. § 1151 for Right Leg Amputation 
and Stump Revision.

It is noteworthy at the outset that a claim for this benefit 
had previously been denied; that it was then found by the 
Board that the veteran had reopened the claim; and that the 
claim is being addressed de novo.  

The veteran was followed for polycythemia vera which was 
diagnosed in 1980, had a thrombectomy on the right femoral 
artery in 1978, and underwent a graft procedure on the right 
femoral artery in 1983.  In January 1984 he was admitted to a 
VA hospital for treatment of peripheral vascular occlusive 
disease.  He underwent a right femoral artery redo, and also 
a femoral tibial bypass graft.  Postoperatively, he was 
treated with heparin and Dextran, then resumed on Coumadin.  
He was discharged home on Coumadin on February 6, 1984.  He 
was readmitted on February 15, with complaints that his foot 
was cold, with paresthesias and numbness.  He was placed on 
Streptokinase, and heparin was started on February 20, when 
the Streptokinase was stopped.  After 48 hours on heparin, 
the right lower extremity again grew cool, with paresthesias.  
He underwent graft revision.  He was discharged on Coumadin 
on March 28.  He was again readmitted on April 11; the right 
lower extremity was cold, cyanotic.  It was noted that he was 
not therapeutic on Coumadin.  He was placed on heparin.  
Notes on April 16 and April 17 reveal that his worsening 
situation was discussed with him, including that amputation 
was probably necessary.  On April 17, acute ischemia was 
noted.  He was advised that no further reconstruction was 
possible.  Heparin was discontinued, and he underwent a right 
above-the-knee amputation, and subsequent revision.  He was 
placed on 10 days heparin for thrombosis, then on Coumadin, 
which he was still taking at discharge.  

The following statement from a registered nurse was received 
in January 1986:

Dr. Wong had just come in and changed the dressing on 
the stump and I asked him if [redacted] (the veteran) was 
still getting Coumadin.  He said "No, that his pro-
time was normal and he no longer needed Coumadin."  
I told him that his bleeding time had been normal 
before and he had clotted off.  Dr. Wong was very 
adamant in his answer, "he no longer needs Coumadin 
when his pro-time is normal." 

The veteran's spouse added a statement regarding a procedure 
completed by another physician, and that a Dr. Wong advised 
that the veteran no longer needed "the blood thinner".  The 
veteran wrote at this time that he believed the amputation 
would not have been necessary if his medication was not 
changed.  He wrote in May 1986 that he would attempt to get 
statements from medical personnel who could "verify these 
facts".

At a hearing before a panel of the Board, the veteran stated 
that he had no problems with the treatment provided during 
his October 1983 VA hospitalization, that he took Coumadin 
daily and that the medication was stopped or the dose changed 
during VA hospitalizations early in 1984.  He asserted there 
would not have been an amputation if Coumadin was adequately 
maintained and a VA physician had not erred.  He recalled 
after the January 1984 hospitalization he did not have 
Coumadin and had to return the next month  because of 
difficulty with clotting.  

Pursuant to a Board remand in 1995, the RO obtained the 
specified KPMG records and referred the claims file for 
medical opinions by a vascular surgery specialist as to 
whether the amputation and stump revision were necessitated 
in whole or in part by VA treatment with Coumadin or other 
anticoagulant or any surgical procedure VA performed during 
the period of time in question (January to June 1984) rather 
than due the natural progress of the underlying peripheral 
vascular disease.  

In a February 1997 opinion, the consulting VA vascular 
surgeon noted that the veteran's right leg problems began 
with a spontaneous thrombosis in 1978 that included the 
femoral and popliteal arteries and that was probably related 
to polycythemia vera, and that Coumadin was begun at that 
time and that smoking noted during hospitalizations 
compounded the vascular disease.  The physician noted the 
various VA hospitalizations in 1984 and the procedures 
performed in each instance, and characterized the disease as 
virulent vascular disease.  The vascular surgeon opined that 
it was unlikely that Coumadin therapy played any significant 
role.  The thrombosis early in 1984 occurred during adequate 
Coumadin therapy and it was likely the virulent process would 
continue, "with or without anticoagulation" unless such 
therapy was taken to a "supra-therapeutic level".  Such 
levels with Coumadin were "impractical and dangerous".  The 
opinion went further to note that anticoagulation trials 
found Coumadin or Heparin did not eliminate intravascular 
thrombosis.  The VA specialist also opined that the process 
of losing the right leg began with the spontaneous thrombosis 
in 1978, and that it was typical for arteries operated upon 
to be sites of recurrent disease in patients with a virulent 
thrombotic or arteriosclerotic disease process.  The surgical 
procedure undertaken in an attempt to save the veteran's limb 
was described as a "heroic measure" with a low likelihood 
of success.  The ultimate amputation level was probably not 
affected by the surgical procedure.  The physician stated 
that once an amputation is done the flow through the major 
arteries is reduced and that, as particularly in the 
veteran's case, these arteries are prone to spontaneous 
thrombosis.  There was no indication in these record of 
inappropriate treatment by the surgical staff.   

The vascular surgery specialist commented that since the 
veteran had stabilized since the amputation one might argue 
that the disease process should have been treated more 
aggressively.  There was good evidence this was not the case.  
There were individuals who had spontaneous quiescence of the 
progressive prothrombic process.  Here, the veteran's disease 
during the period in question was active and in that setting 
the outcome was virtually inevitable. 
New and Material Evidence to Reopen a Claim of Service 
Connection for Coccydynia

A rating decision in February 1984 denied service connection 
for coccydynia.  Evidence of record at the time included the 
veteran's service medical records and his initial claim for a 
"back problem - 1955" and other disorders, filed in 1983.  
On the application form he indicated he previously filed a 
claim for hospitalization or medical care.  He reported no 
treatment for the spine other than what he had received 
during military service.  In December 1983, VA sent him a 
letter request for additional evidence.

Service medical records showed an essentially unremarkable 
physical examination for enlistment in 1954.  A sore back 
complained of in February 1958 was evaluated, and no 
abnormality was noted.  An orthopedic referral at the time 
described the appellant's complaint of chronic low back 
difficulty since an episode of trauma.  The orthopedic 
consultant noted the veteran had backed into a steel safe 
five months ago and since then had intermittent coccydynia.  
Reports of lumbosacral spine X-rays did not mention the 
coccyx.  The X-ray request noted chronic backache.  
Examination disclosed a bony, prominent coccyx.  The 
impression was coccydynia.  The appellant was issued a rubber 
donut and was instructed to return in four weeks.  A clinical 
record entry in late March 1958 noted he was improved. He was 
instructed to return as needed. 

On clinical evaluation on separation medical examination in 
early March 1958, the veteran's spine was normal.  Notes made 
on the examination form and medical history, where he 
referred to treatment at a military hospital for an injury to 
the tip of the spine, mentioned he struck the coccyx on the 
corner of a safe several months earlier and had received 
treatment at the examining facility.  There was no entry in 
the summary of defects and diagnoses section of the 
examination report. 

Based upon this evidence, the rating board concluded, in 
essence, that the injury in service produced acute 
coccydynia, as the veteran had no evidence of chronic 
disability from military service to the present time.  The 
veteran was notified of the decision, and did not appeal it.  
He did respond to the December 1983 RO development letter in 
March 1984, but he did not specify what disorder he was 
treated for at MGH in 1959.  

Evidence added to the record after the February 1984 rating 
decision includes VA clinical records beginning in early 1983 
that do not mention coccydynia.  Summaries of several VA 
hospital admissions from October 1983 through June 1984 and 
clinical records compiled during admissions in December 1983 
and January 1984 contain no mention of coccydynia. 

The veteran wrote in 1985 that he was hospitalized at MGH in 
1959 for his injury and thereafter it became less frequent 
but never completely went away.  In July 1987 correspondence 
to the RO, he discussed various matters and recalled that he 
saw a physician and a chiropractor for his back, and was 
admitted to MGH various times from 1958 to 1966.  He asserted 
that any "impartial physician" would agree that the type of 
injury he sustained in military service most likely would 
continue to worsen and that he believed he was partially 
paralyzed after the injury. 

In September 1989 the veteran sought to reopen a claim of 
service connection for "fractured coccyx" and other 
problems.  A statement of the case in April 1990 in part 
advised him of the prior denial of service connection for 
coccydynia in 1984. At the 1991 hearing before a panel of the 
Board, it was noted he had tried on numerous occasions to 
raise other issues that included service connection for 
residuals of a coccyx injury. 

Pursuant to the Board remand in 1995, the RO sent the veteran 
a letter advising of the previous determination regarding 
coccydynia and explaining what type of evidence would be 
considered new and material to reopen the claim.  In response 
to the May 1995 RO correspondence he asserted that he did not 
receive the notice letter in 1984, that he was in a VA 
hospital until July 1984 and that he believed a service 
organization had requested an extension.  
The veteran advised the RO in July 1995 that records of 
treatment he received through a Dr. Collins and MGH, both 
from 1958 to 1966, were not available. Regarding coccydynia, 
his March 1996 response to a January 1996 RO development 
letter explained that Dr. Collins' records were destroyed 
approximately four years earlier.  He mentioned VA sent him 
to the Tuolume General Hospital for rehabilitation because of 
the long tenure he had walked with crutches due to the 
amputation.  Contemporaneous VA clinical records noted 
physical therapy at the Tuolume facility for the elbows, 
hands, arms, shoulders, low back and neck.

Early in 1996 the RO made requests to MGH and KPMG for 
records the veteran had identified and advised him of the 
action taken.  A list of medical visits to the VA in 1994 and 
1995 did not contain any reference to coccydynia.  KPMG 
records from the late 1970's through the early 1980's contain 
no reference to coccydynia currently or by history.  MGH 
responded to VA in May 1996 that a search of old films did 
not reveal any records for the appellant.  

The appellant stated in May 1996 correspondence that he was 
treated at VA and KPMG, by another physician from 1966 to 
1974, and by a chiropractor whose records he would attempt to 
locate.  He advised that he had only VA treatment since 1983 
and that he was also treated at Tuolume General Hospital.  He 
also provided a copy of his own request to MGH for the 1958 
to 1966 records that VA had requested separately.  

In February 1997 the RO reviewed this evidence and declined 
to reopen the claim on the basis that the record did not 
contain evidence of coccydynia. 

In a letter received in early 1997, the veteran again 
asserted that he did not receive the March 1984 notice letter 
as he was in a VA hospital from October 1983 through July 
1984.  He argued in his appeal in late 1997 that the RO had 
not obtained "my 11 volumes" of Martinez VA treatment 
records or contacted the VA physicians he named.  The RO in 
January 1998 asked him to identify with some specificity what 
records were pertinent to this claim and outstanding.  He 
supplemented the record with a February 1998 statement from a 
VA physician that advised, in essence, that the veteran was 
under his care for multiple medical problems including 
spondylosis of his back and limited ambulating because of his 
arthritic back and spinal stenosis.  A VA examiner in 1998 
reported that chronic pain from degenerative joint disease 
restricted the spine, trunk and neck.
In December 1999, the RO received VA Martinez clinical 
records in response to a request for such records since 1984.  
The records include occasional references to back pain.  An 
April 1996 report notes the veteran was treated at a 
rehabilitation center for chronic paravertebral 
myoligamentous strain with lumbar spondylosis.  The veteran 
told a VA psychiatry examiner late in 1996 that his coccyx 
was "knocked off" during service, producing intermittent 
paralysis.  This examiner noted the medical history included 
lumbar spondylosis and chronic low back pain.  On VA internal 
medicine examination early in 1999, the assessment included 
lumbar disc disease with bulging discs.  

The Board has received additional medical records that 
comprise additional nine volumes of the claims file and 
supplement clinical records in the previous three volumes of 
the claims file.  The records pertain primarily to VA 
hospitalizations at the Martinez facility.  During an 
admission that began in October 1983 it was reported that the 
veteran had a history of spine trauma in 1955, that he 
received treatment for six months, and that he recovered 
well.  On readmission in April 1984 there was a reference by 
history to a broken coccyx in service in 1955 and no 
neurologic deficit.  A history of fractured coccyx in 
military service was reported during VA hospitalizations in 
January and November 1985.  During VA hospitalization in 
August 1992 an anesthesia service record entry mentioned his 
complaint of low back pain and tender coccyx region after 
lying down a short time for catheter insertion. 

An orthopedic consultant's assessment in May 1992 was 
questioned degenerative joint disease versus subjective 
magnification.  A July 1995 report noted no assessment for 
the veteran's two-month history of nonspecific pain in areas 
including the sacral region.  On an occasion late in 1998 he 
was described as well except for chronic back pain.  X-rays 
of the lumbosacral spine in the 1990's were interpreted as 
showing degenerative disc disease, degenerative joint disease 
and stenosis.  

Mental hygiene clinic records dated late in 1997 reflect the 
veteran's concern regarding benefits for a coccyx injury in 
the past. In March 2000, he asserted that spinal stenosis and 
myelofibrosis were related to coccydynia.  In August 2001 he 
asserted his low back pain had continued since the injury in 
military service. 

Criteria

In pertinent part the applicable version of 38 U.S.C.A. 
§ 1151 mandates that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment...awarded 
under any of the laws administered by the Secretary of VA, 
and not the result of such veteran's own willful misconduct, 
and such injury or aggravation results in additional 
disability to or the death of the veteran, disability or 
death compensation...shall be awarded in the same manner as 
if such disability, aggravation or death were service-
connected. 38 U.S.C.A. § 1151(1996).

[Effective for cases filed on or after October 1, 1997, 
38 U.S.C.A. § 1151 was revised to include a requirement that 
VA fault or an unforeseen event be shown. Since the veteran's 
appeal was pending long before that date, it is reviewed 
under the (more liberal) version (above) previously in 
effect.]  

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a).

In determining that additional disability exists, the 
following considerations will govern: (1) The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately.  

(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
under 38 U.S.C.A. §  A. § 1151 for the continuance or natural 
progress of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  

Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  When the proximate cause of the injury 
suffered was the veteran's willful misconduct or failure to 
follow instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(c).

When the RO denies a claim and it becomes final, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. Otherwise, 
that determination will become final. The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302. ["Notice" means written notice sent to a 
claimant or payee at his latest address of record.  38 C.F.R. 
§ 3.1(q) (2001).]

38 U.S.C.A. § 5103A(f) (codifying a VCAA provision) provides 
that nothing in this section shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in Section 5108 of this title.

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d at 1356, 1363 (Fed. 
Cir. 1993).  As was noted previously, the amended version of 
38 C.F.R. § 3.156 (implementing the VCAA) does not apply in 
the instant case. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

When, in the judgment of the Board, expert medical opinion, 
in addition to that available within the Department, is 
warranted by the medical complexity or controversy involved 
in an appeal case, the Board may secure an advisory medical 
opinion from one or more independent medical experts who are 
not employees of the Department.  The appellant or 
representative may request that the Board obtain such 
opinion. The request must be in writing.  It will be granted 
upon a showing of good cause, such as the identification of a 
complex or controversial medical or legal issue involved in 
the appeal which warrants such an opinion.  38 C.F.R. §  
20.902

Analysis

Benefits under 38 U.S.C.A. § 1151

Restated simply, the threshold requirements for establishing 
entitlement to Section 1151 benefits are:  (1) Disability or 
additional disability; (2) (As it applies to the facts of 
this case) VA hospitalization and/or medical or surgical 
treatment; and (3) A causal connection between the VA 
hospitalization or medical or surgical treatment and the 
disability or additional disability.  Essentially, the 
veteran's allegations are twofold.  First, he argues that if 
he received proper medical treatment, i.e., proper VA 
regulation of anti-coagulants, amputation would not have been 
necessary.  Second, he argues that because of improper 
surgical/postoperative care, the amputation/revisions were at 
a higher level on the leg than would have been necessary.
Regarding the first of the three listed elements, the veteran 
did have amputation of his right leg after initially 
receiving both medical and surgical VA treatment; he also had 
amputation stump revision.  Thus, he has 
disability/additional disability.  He also had several VA 
hospitalizations during the period of time in question, and 
received both medical and surgical care.  So the second of 
the two required elements is also satisfied.

The remaining critical element that must be satisfied to 
establish entitlement to the benefit sought is a showing that 
the disability/additional disability resulted from  the VA 
hospitalization, and/or medical and surgical care.  
Establishing medical causality is a matter requiring medical 
expertise.  A layperson is not competent to establish medical 
causality by his/her own opinion.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Here, the only competent evidence in 
the matter of medical causality is the February 1997 opinion 
from a Chief of Vascular surgery at a VA medical facility, a 
person who by training/experience/medical specialty is 
uniquely qualified to opine in the matter at hand.  [The 
Board notes that the record includes a statement from a 
registered nurse reporting a conversation she had with a 
treating physician regarding Coumadin treatment.  That 
statement does not include an opinion that the veterans 
amputation and stump revisions were due to VA treatment.  
Even if it did, she would not be expected to have special 
expertise in the matter, such as a vascular surgeon would 
have.]  That specialist stated that it was unlikely that, as 
alleged, improperly regulated Coumadin therapy played any 
significant role in the process.  The specialist also stated 
that the ultimate amputation level was probably not affected 
by the surgical procedure (grafting) undertaken in the 
attempt to save the entire limb.  Instead, the specialist 
attributed the veteran's disability/additional disability to 
"a virulent and pathologic pattern of arterial thrombosis in 
a single limb".  He opined that there was no indication in 
the record that treatment of the above-the- knee amputation 
by VA surgical staff was inappropriate.  He also indicated 
that the outcome was virtually inevitable.  In other words, 
the specialist in vascular surgery opined that the amputation 
and stump revisions were due to the natural progress of the 
underlying disease process rather than due to any VA 
treatment, medical or surgical.

The VA vascular surgery specialist answered the questions 
posed, and gave a reasoned explanation for his opinion.  The 
Board finds no basis in the record to question the opinion.  
There is no competent opinion to the contrary.  The veteran 
has not submitted any competent (medical) opinion to support 
his own lay opinion, which is not competent evidence in the 
matter.  There is no remaining medical controversy that would 
suggest that a follow-up IME opinion, urged by the veteran's 
representative is necessary.  The veteran alleges that the VA 
specialist is biased.  The Board finds no support in the 
record for that allegation.  The mere fact that the 
specialist is a VA employee does not render him incapable of 
rendering an independent opinion in the matter. Neither the 
veteran nor his representative points to any specific error 
in the statement by the specialist. 

The preponderance of the evidence is against the veteran's 
claim, and it must be denied.  

New and Material Evidence to Reopen a claim of Service 
Connection for Coccydynia

Service connection for coccydynia was denied by a rating 
decision in February 1984, essentially on the basis that it 
was not shown that the veteran had such disability.  The VA 
sent the veteran notice of the decision and of his appellate 
rights.  He did not file a timely notice of disagreement with 
the decision, and it became final.  It may not be revised on 
the same evidence in the absence of clear and unmistakable 
error (CUE).  CUE in the February 1984 decision has not been 
alleged.  What the veteran does assert is that the period of 
time for filing a notice of disagreement with the February 
1984 decision should have tolled, because he was hospitalized 
from January to June 1984, and did thus was not available to 
receive (and did not have) actual notice of the decision.  
While "grave procedural error" such as failure to provide 
notification of a denial may toll the period to file a notice 
of disagreement (see e.g. Kuo v. Derwinski, 2 Vet. App. 662, 
666 (1992)), what the veteran's allegation in this case 
amounts to is not that the VA did not send notice, merely 
that he did not get to review his mail (and the notice).  
This is not grave procedural error, and not a basis for 
tolling the period for filing a notice of disagreement.  
(Incidentally, the veteran's allegation that he was 
hospitalized throughout from January to June 1984 is 
inconsistent with VA clinical records in the file which show 
that he was discharged from the hospital, with instructions 
for home care at least twice during that period of time, 
followed by later readmission to the hospital.)  Thus, the 
February 1984 decision remains final.

The basis for the denial of service connection for coccydynia 
in February 1984 was that it was not shown that the veteran 
then had such disability.  It was established that the 
veteran had an injury in service resulting in coccydynia, but 
that is had resolved.  For new evidence submitted since then 
to be material, it would have to go to the question of 
whether the veteran has current disability in the form of 
coccydynia and, if so, whether it is related to the 
coccydynia/injury he had in service.  

Although the evidence added to the record since February 1994 
includes voluminous clinical records showing treatment for 
various disabilities, including of the low back, there is no 
medical evidence showing the veteran now has coccydynia or 
disability related to the coccydynia in service.  The veteran 
asserts that various current low back disabilities, such as 
stenosis, lumbar disc disease, myelofibrosis, are residuals 
of his coccydynia in service, and that he has had chronic, 
continuing complaints of coccydynia throughout ever since 
service.  The allegation of continuity of coccydynia since 
service is unsupported by, and inconsistent with the 
voluminous medical records associated with the veteran's 
claims folder(s).  Although they document extensive 
complaints and treatment pertaining to myriad other 
disabilities, they contain no reference to coccydynia other 
than to note that the veteran had a history of such 
disability in service.  There is no medical opinion relating 
any current low back disability to remote inservice 
coccydynia.  The veteran is a layperson, and his opinion in 
the matter is not competent evidence.  See Espiritu v. 
Derwinski, 2. Vet. App. 492  (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) holding a lay 
statement of present disability from inservice event and no 
evidence medical or otherwise showing presently existing 
disability stemming from claimed disorder treated in military 
service is not new and material evidence.

No evidence that has been submitted since February 1994 is so 
significant that it must be considered in order to fairly 
determine the merits of the claim of service connection for 
coccydynia.  New and material evidence has not been 
submitted, and the claim may not be reopened.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for right 
leg amputation and stump revision based on VA hospitalization 
and treatment from 5 January to 22 June 1984 is denied.

The appeal to reopen a claim of entitlement to service 
connection for coccydynia is denied.


REMAND

The RO rating decision in February 1997 that denied the claim 
of entitlement to service connection for a dental disability 
as not well grounded referred to 38 C.F.R. §§ 4.149, 4.150, 
17.120 and 17.123.  Neither the rating decision nor the 
statement of the case mentioned 38 C.F.R. §§ 3.381 and 3.382 
then in effect.  The veteran disagreed; after receiving his 
appeal, the RO in January 1998 advised him that he must 
identify medical records showing he was unable to wear 
dentures previously, now or later because of bone loss and 
that VA would assist him in obtaining the records.  In 
responding in March 2000 to a RO development letter issued 
during the previous month, he provided authorizations to 
release information and recalled an oral surgeon he had not 
previously identified.  The supplemental statement of the 
case in April 2001 that followed the Decision Review Officer 
determination advised him of recently changed dental 
regulations and asserted a disease or trauma basis was not 
shown.  It appears that the claim was decided on the basis 
that law rather than facts controlled the outcome.  However 
the applicable law changed during this appeal and the claim 
must be considered under the most favorable version.  
Further, the Board rejected similar reasoning when it 
remanded the claim in December 1999 and asked for extensive 
development in light of the veteran's contentions.

The Board cannot ignore the veteran's apparent need for 
assistance in developing this claim.  The claim has been 
characterized as one of experimental dental treatment in 
service involving the use of gold and other metals to 
fabricate dental appliances causing dental enamel to 
deteriorate and leading to extraction of all teeth and 
dislocation of the jaw.  The veteran identified D. 
Bimstiffer, D.D.S., of Dundalk, Maryland (from 1959 through 
1966), James Houle, D.D.S., of Livermore, California (from 
1966 through approximately 1975), Dr. Elwin and Erwin 
Hutchins, D.D.S., of San Juan, Puerto Rico (Dr. Erwin 
Hutchins en practicing in Cave Junction, Oregon at the time 
of his reported treatment of the veteran).  He asserted in 
May 1997 that medical opinions in support of his claim were 
available from Drs. Houle and Hutchins.  In March 2000 he 
recalled being referred by Dr. Houle to an oral surgeon Dr. 
Emerick, of Livermore, California.  The Board once again 
notes that the RO has failed to attempt to obtain pertinent 
treatment records that might potentially support the 
veteran's dental claim, despite his conscientious assistance 
to identify relevant records that may exist.

In response to an RO supplemental statement of the case in 
April 2001 the veteran suggested that exposure to ionizing 
radiation might have affected his teeth, in addition to 
relating that he had jaw bone problems, repeated denture 
replacement and teeth extracted.  The representative argued 
in late 2001 that in essence the RO had not complied with the 
Board remand on this issue as it failed to request pertinent 
evidence. 

The RO developed the veteran's initial claim for residuals of 
exposure to ionizing radiation in 1995.  According to his 
responses to a radiation exposure questionnaire, he seeks 
service connection for polycythemia vera and variously 
identified gastrointestinal disability from claimed exposure 
through an atmospheric nuclear test "SMOKEY" he claims to 
have witnessed in August 1956 while on leave in Utah and from 
other exposure.  He asserted in the statement that he 
"Recently found out Radioactive Material was stored in 
bunkers at Parks AFB, Ca. in an area that I had to pass 
through each and every day."  Thus his claim is grounded in 
38 C.F.R. § 3.311(a)(2)(i) and (a)(2)(iii).

A VA staff physician in Hematology and Oncology reported in 
1993 on research that served to link Polycythemia vera to 
nuclear weapons testing exposure to ionizing radiation.  
Another VA physician expanded on this view in a June 1999 
statement that linked the appellant's vascular problems to 
radiation exposure.  A concurring opinion from another 
physician received in June 1999 also mentioned the 
appellant's potential additional exposure at Parks Air Force 
Base.

Early in 1996 the RO sent the appellant a letter advising him 
of the need for competent scientific or medical evidence that 
a claimed disease is radiogenic.  His response early in 1996 
did not direct the RO to any such evidence regarding 
gastrointestinal disorders other than that a VA physician 
could confirm he had the problems he claimed.

The RO rating decision in February 1997 denied the radiation 
claim noting the veteran had not submitted competent evidence 
for radiogenicity of any claimed gastrointestinal disorder.  
As for polycythemia vera, the RO held that under Section 
3.311 it was excluded from consideration as a radiogenic 
disease and this reasoning was reflected in the statement of 
the case and supplemental statement of the case issued in 
January 1998.  The veteran wrote in a letter the RO received 
in May 1997 that the VA physician who removed polyps stated 
in essence they were possibly a result of ionizing radiation 
and that some people resisted any symptoms of radiation-
related disease for longer periods of time.  He also stated 
that "a short time ago" he had provided VA with a newspaper 
article about radiation at Parks Air Force Base.  However the 
Board carefully reviewed the record and could not locate the 
referenced item in the claims file.  A VA examiner in January 
1998 mentioned that the veteran had benign polyps removed 
during an upper endoscopy six months earlier.

The argument to the Board in late 1999 addressed only the 
claim for polycythemia based upon medical opinions added to 
the record.  The veteran referred to these opinions in 
response to the RO development request early in 2000.  He did 
not amend his 1995 reply to the RO radiation development 
questionnaire. 

The RO development of the radiation claim did not locate a DD 
Form 1141.  The reply from the Department of the Air Force in 
late 2000 indicated that the radiation exposure registry did 
not contain any internal or external exposure data for the 
appellant.  Late in 2000, the Defense Threat Reduction Agency 
(DTRA, formerly known as the Defense Special Weapons Agency 
(DSWA) and the Defense Nuclear Agency (DNA)) advised the RO 
that the portion of the claim regarding exposure to 
radioactive materials stored in bunkers on Parks Air Force 
Base, or other claimed exposure not at a test, was not within 
the purview of the review program.  The follow-up report from 
the DTRA early in 2001 advised that service department 
records did not document his participation in atmospheric 
nuclear testing.  The report noted the claimed exposure in 
August 1956 and the named test and advised that no 
atmospheric testing occurred at the Nevada Test Site during 
1956.

The April 2001 supplemental statement of the case coincided 
with the RO Decision Review Officer's determination.  The 
veteran was informed that actual exposure was not 
demonstrated and documentation of such exposure was not 
obtained.  Further he was advised that he had not established 
radiogenicity for any claimed gastrointestinal disability.  
The veteran has submitted sufficient evidence to initially 
establish polycythemia vera as a radiogenic disease under 
38 C.F.R. § 3.311(b)(4) and that it was manifested within the 
prescribed time period as set forth in section 3.311(b)(5). 

The Board and the RO directed development of this claim 
to exposure during an atmospheric test.  Information 
obtained from the DTRA found there was no potential for 
exposure from an atmospheric nuclear test at the time the 
veteran claimed to have been so exposed.  On the basis of 
that information, there would be no obligation to proceed 
with further development of the claim.   However, the 
Board's review of the record revealed that the veteran 
has alleged another source of radiation exposure at Parks 
Air Force Base that contributed to cause the polycythemia 
and gastrointestinal disability.  In addition, he has 
added newspaper articles that refer to residual radiation 
effects in areas near the test site.  Thus his claim of 
exposure in the Virgin River Canyon, Washington County, 
Utah, during August 1956 presents a valid alternative 
theory of exposure under section 3.311(a)(2)(iii) which 
directs development in "all other claims involving 
radiation exposure".  The Board cannot overlook that the 
Radiation Exposure Compensation Act (RECA), 42 U.S.C.A. 
§ 2210 note, considers Washington County, Utah an 
"affected area" as a result of atmospheric testing 
during the time of the veteran's claimed presence.  See 
RECA, secs. 4(a)(2), 4(b)(1)(A).  

The record therefore does not rule out this basis of possible 
exposure, which is significant in light of VA's duty to 
assist in the preparation of a dose estimate.  In addition, 
the record does not contain sufficient evidence to confirm or 
refute the veteran's assertions regarding medical evidence of 
a radiogenic gastrointestinal disorder and potential exposure 
at a military installation.  Thus clarification of 
information on material issues is necessary to fulfill the 
duty to assist under section 3.311.  

Section 3.311(a)(1) of title 38, Code of Federal Regulations 
states that (1) in all cases in which it is established that 
a radiogenic disease first became manifest after service and 
after any applicable presumptive period, and (2) it is 
contended that the disease resulted from exposure to ionizing 
radiation in service, an estimate will be made as to the size 
and nature of the radiation dose or doses.  

Section 3.311(a)(2) further provides that dose information 
for nuclear weapons test participants is to be obtained from 
the DNA (now known as the DTRA) which the RO completed.  In 
all other claims, a dose estimate is to be made by the VA 
Under Secretary for Health, after all available information 
concerning exposure is obtained by the RO (emphasis added).  

The RO must undertake development that if productive could be 
of help to the Under Secretary for Health in the preparation 
of a dose estimate for the veteran.  The RO is responsible 
for completing the development provided under 38 C.F.R. 
§ 3.311(a)(2)(iii) as the veteran's claimed exposure was not 
based solely upon atmospheric test participation. 
The RO has the responsibility to obtain information that 
could assist in the preparation of a dose estimate for the 
veteran.  Thereafter, all information which could relate to 
the amount of any radiation exposure he may have received 
should be submitted to the Under Secretary for Health for the 
preparation of a dose assessment in accordance with section 
3.311(a)(2)(iii).  Then, further development as obligated 
under the regulation should be completed.  The circumstances 
of the veteran's claimed exposure are such that complete 
exposure information would likely not be found in a DD Form 
1141.  

The Board must observe that section 3.311(a)(2)(iii) clearly 
directs the steps to be completed in the dose assessment 
development phase in a claim such as the veteran's.  The 
regulation clearly directs that all records obtained will be 
forwarded to the Under Secretary for Health for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 

The requirement regarding the preparation of a dose 
assessment by VA is unique to claims brought under section 
3.311(a)(2)(iii).  VA may rely upon dose data provided by the 
Department of Defense in cases brought under sections 
3.311(a)(2)(i) or (a)(2)(ii).  The responsibility for dose 
estimate preparation by VA in claims brought under section 
3.311(a)(2)(iii) is clear from the regulation and must be 
based upon all available information.  

The Board notes that VCAA mandates regarding the duty to 
assist may require further review in addition to any 
development action under the applicable development 
procedures for claim brought under section 3.311.  The RO 
must consider the guidance in the recent amendment of section 
3.311 regarding claims for polycythemia vera.  According to 
VA this final rule simply reflects legislative changes and 
case law requirements.  See 67 Fed. Reg. 6870-6871 (February 
14, 2002).  The VCAA may also require further development 
action in the claim for a dental disability, particularly in 
light of the limited development undertaken so far.

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii), should insure that 
all likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted, as discussed below, including 
complete information he submitted to 
support his RECA claim. To assist the 
veteran, the RO should also ask him to 
identify the VA physician who advised him 
that the claimed gastrointestinal 
disorders are potentially radiogenic 
diseases.  38 C.F.R. § 3.311(b)(4).  He 
should also be asked to resubmit any 
information he referenced as evidence of 
stored radioactive material at Parks Air 
Force Base.  Once such development is 
completed, all records obtained, 
including sources identified by the 
appellant, and records, information and 
the veteran's statements concerning his 
exposure, should be referred to the VA 
Under Secretary for Health for the 
preparation of a dose estimate (which may 
include a determination of no exposure).  

If it is determined that the veteran was 
exposed to ionizing radiation in military 
service, as claimed, the issue should be 
further developed under 38 C.F.R. 
§ 3.311(c) as provided under 
§ 3.311(b)(1).  In any review of the 
claim under 38 C.F.R. § 3.311(c), any 
opinion from the VA Under Secretary for 
Benefits, or designee of the VA Under 
Secretary for Benefits, of no reasonable 
possibility that polycythemia or claimed 
gastrointestinal disorders were caused by 
inservice exposure, if so concluded, must 
be accompanied by a thorough explanation 
of the rationale for any conclusions 
reached.  In accordance with the guidance 
in Stone v. Gober, 14 Vet. App. 116 
(2000), such an opinion need not 
explicitly discuss each of the 38 C.F.R. 
§ 3.311(e) factors but it must be more 
than a cursory explanation and a mere 
restatement of any opinion obtained from 
the office of the VA Under Secretary for 
Health.  

2.  Regarding the claim of service 
connection for a dental disability, the 
RO should obtain from each of the above-
mentioned medical/dental providers copies 
of all records of dental treatment 
provided to the veteran. 

3.  The RO should readjudicate the claims 
of entitlement to service connection for 
polycythemia vera and a gastrointestinal 
disability as residuals of exposure to 
ionizing radiation and entitlement to 
service connection for a dental disorder.

If any of these claims remains denied, the RO should issue an 
appropriate supplemental statement of the case and give the 
appellant and representative the opportunity to respond. The 
case should then be returned to the Board for appellate 
review, if in order. 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


